Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara et al. (US20170133696) in view of Limbeck (EP1749325).
2.	Regarding claims 1-3, Komatsubara teaching a cooling system of a fuel cell (see Fig. below), the cooling system comprising: a fuel cell; a heat exchanger; a circulation flow path configured to circulate a coolant between the fuel cell and the heat exchanger; a first container that is connected to the circulation flow path and that is configured to receive at least a part of the coolant from the circulation flow path; a pressure regulating valve that is provided in the first container and that is configured to release a gas inside the first container to outside the first container when a pressure inside the first container is equal to or higher than a threshold; a second container that is connected to the first container via the pressure regulating valve and that is configured to receive the gas released from inside the first container via the pressure regulating valve; and a gas 

    PNG
    media_image1.png
    680
    972
    media_image1.png
    Greyscale

3.	They are silent about receiving the gas released from inside the first container via the pressure regulating valve. They are also silent the gas released from the first container contains hydrogen. They are also silent the gas diffusion portion has a plurality of through holes that extend from inside to outside of the second container.
4.	Limbeck teaches a container 52b which houses valves 48b, 50b [0043], and reactant (hydrogen) supply circulation devices, may be located in the same container 

    PNG
    media_image2.png
    453
    716
    media_image2.png
    Greyscale

5.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Komatsubara with the teachings of Limbeck for the benefit of improving the freeze-starting capability of a power generation system.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara et al. (US20170133696) in view of Limbeck (EP1749325) as applied to claim 1 in view of Horiguchi (US20050221146).
7.	Regarding claim 4, the complete discussion of Komatsubara and Limbeck as applied to claims 1 and 3 is incorporated herein. However, they are silent about the limitations of claim 4.

9.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Komatsubara modified with Limbeck with Horiguchi’s teachings of multiple air holes for gas diffusion such that the hole diameter of the air holes is 0.5 mm so a cooling mechanism must be used to prevent the fuel cell itself from heating up excessively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722